POLICEMEN'S RETIREMENT FUND — ADEQUATE AMOUNT The only limitation placed on the amount of policemen's retirement fund which may be invested in government bonds by the Board of Trustees of the Policemen's Pension and Retirement System by 11 Ohio St. 541e [11-541e] (1961), is that an adequate amount of cash must be left on deposit to meet disbursements for pension payments and other expenses. What is an "adequate amount" is a question of fact which must be decided by the board of trustees.  The Attorney General has had under consideration your request for an opinion wherein you in effect ask: Is any limitation placed on the amount of policemen's retirement funds which may be invested in government bonds by the Board of Trustees of the Policemen's Pension and Retirement System of a municipality? Title 11 Ohio St. 541e [11-541e] (1961), deals with the investment of policemen's retirement funds and provides in pertinent part: "Fifth . . . . Provided, however, that said Board for the purpose of meeting disbursements for pensions and other payments, shall keep on deposit in one or more banks or trust companies what it considers an adequate amount of cash." (Emphasis added) The only direct limitation placed on the Board of Trustees in making investments by Section 541e is that an "adequate amount" remain on deposit for the purpose of meeting disbursements. In this connection, 1 C.J.S., p. 1462, defines "adequate," in part, as follows: "Among accepted definitions of 'adequate' are: Able; commensurate; equal; equal to in required measure or object or purpose; equal to what is required; fit; fully competent; fully sufficient; lawfully and reasonably sufficient. . . ." The determination of what is an adequate amount which must remain on deposit is a fact question to be resolved by the Board of Trustees since they are the officers charged with the responsibility of administering the system and the only officials who know how much cash is necessary to meet disbursements for pension payments and other expenses.  It is therefore the opinion of the Attorney General that your question must be answered in a qualified affirmative. That is, the only limitation placed on the amount of policemen's retirement funds which may be invested in government bonds by the Board of Trustees of the Policemen's Pension and Retirement System is that an adequate amount of cash must be left on deposit to meet disbursements for pension payments and other expenses. What is an "adequate amount" is a question of fact which must be decided by the board of trustees.  (John C. Howard)